Exhibit 10.2

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (the “Agreement”) is entered as of February 26,
2009, by and between Comprehensive Care Corporation, Inc., a Delaware
Corporation (the “Company”), and the investor whose name appears at the end of
the Agreement (“Purchaser”).

RECITALS

The Company wishes to obtain financing and Purchaser desires to provide such
financing to The Company through the purchase of the Company’s Class A common
stock (the “Securities”) being privately offered by the Company.

NOW, THEREFORE, in consideration of the premises hereof and the agreements set
forth herein below, the parties hereto hereby agree as follows:

1. Sale and Purchase of the Securities. Subject to the terms and conditions
herein, on the Closing Date, as defined in Section 2 hereof, The Company agrees
to issue and sell, and Purchaser agrees to purchase Four Hundred Thousand
(400,000) Securities for the aggregate consideration of One Hundred Thousand
Dollars ($100,000.00) (the “Purchase Price”).

2. Closing. The closing of the purchase and sale of the Securities hereunder
(the “Closing”) shall be held on February 26, 2009 (the “Closing Date”) with the
signing of this Agreement and payment of the Purchase Price.

3. Delivery by the Company. Within five (5) business days following the Closing,
the Company shall deliver to Purchaser the Securities executed by the
appropriate officers and registered in Purchaser’s name.

4. Delivery by Purchaser. Purchaser shall deliver the Purchase Price, as defined
in Section 1 herein, by check, wire transfer or bank check.

5. Representation by Purchaser. Purchaser represents and warrants to the Company
as follows:

(a) Access to Information. Purchaser has had access to all material and relevant
information concerning the Company necessary to enable Purchaser to make an
informed investment decision with respect to his/her investment in the Company.
Purchaser acknowledges that he/she or his/her representative has had the
opportunity to ask questions of and receive answers from and to obtain
additional information from the Company or its representatives concerning the
terms and conditions of the acquisition of the Securities and the present and
proposed business and financial condition of the Company and has had all such
questions answered to his/her satisfaction and has been supplied all information
requested. The Company acknowledges its understating that Purchaser has relied
on the information so provided.

 

1



--------------------------------------------------------------------------------

(b) Financial Matters and Sophistication. Purchaser or his/her representatives
has such knowledge and experience in business and financial matters, such that
he/she is capable of evaluating the merits and risks of investing in the
Company. Purchaser represents that he/she is (i) an “accredited investor” as
defined in Rule 501(a) of Regulation D promulgated under the Securities and
Exchange Act of 1933, as amended (the “1933 Act”); (ii) is capable of assuming
the risk of investing in the Company; and (iii) satisfies the suitability
standards of the Company as an individual as set forth in sub-paragraphs “6 (i)”
and “6 (ii)” below.

(c) Investment Intent.

(i) Purchaser is acquiring the Securities for his/her own account and not on
behalf on any other person.

(ii) Purchaser is acquiring the Securities for investment and not with a view to
distribution or with the intent to divide its participation with others by
reselling or otherwise distributing the Securities.

(iii) Neither Purchaser nor the Company nor anyone acting on their behalf has
paid or will pay any commission or other remuneration to any person in
connection with the purchase of the Securities; and,

(iv) Purchaser will not sell the Securities without registration under the 1933
Act and any applicable State securities laws, or unless the Company receives an
opinion of counsel reasonably acceptable to it (as to both counsel and the
opinion) to the effect that such registration is not necessary. This
subparagraph (c)(iv) is subject to the language in paragraph “7.”

6. Important Considerations;_Suitability Standards-Who Should Invest

INVESTMENT IN THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND IS SUITABLE ONLY
FOR PERSONS OF SUBSTANTIAL FINANCIAL RESOURCES WHO HAVE NO NEED FOR LIQUIDITY IN
THEIR INVESTMENT

A substantial number of State securities commissions have established investor
suitability standards for the marketing within their respective jurisdictions of
restricted securities. Some have also established minimum levels for purchases
in their states. The reasons for these standards appear to be, among others, the
relative lack of liquidity of securities of such programs as compared with other
securities investments. Investment in the Securities involves a high degree of
risk and is suitable only for persons of substantial financial means who have no
need for liquidity in their investments.

The Company has adopted as a general investor suitability standard the
requirement that each subscriber for the Securities represent in writing that
the

 

2



--------------------------------------------------------------------------------

subscriber: (a) is acquiring the Securities for investment and not with a view
to resale or distribution; (b) can bear the economic risk of losing its entire
investment; (c) his/her overall commitment to investments which are not readily
marketable is not disproportionate to his/her net worth and an investment in the
Securities will not cause such overall commitment to become excessive; (d) has
adequate means of providing for his/her current needs and personal contingencies
and has no need for liquidity in this investment in the Securities; (e) has
evaluated all the risks of investing in the Company; and, (f) has such knowledge
and experience in financial and business matters as to be capable of evaluating
the merits and risks of investing in the Company or is relying on his/her own
purchaser representative, in making an investment decision.

In addition, all subscribers for the Securities must be extremely sophisticated
investors with substantial net worth and experience in making investments of
this nature and be “accredited investors,” as defined in Rule 501 of Regulation
D under the Act, by meeting any of the following conditions (please check
appropriate box):

¨ (i) has an individual income in excess of $200,000 in each of the two most
recent years or joint income with his or her subscriber spouse in excess of
$300,000 in each of those years, and he or she reasonably expects an income in
excess of the aforesaid levels in the current year; or

¨ (ii) he or she has an individual net worth, or a joint net worth with his or
her spouse, at the time of his or her purchase in excess of $1,000,000 (net
worth for these purposes includes homes, home furnishings and automobiles); or

¨ (iii) he or she otherwise satisfies the Company that he or she is an
accredited investor as defined in Rule 501 under the Act.

Other categories of investors included within the definition of accredited
investor including the following: certain institutional investors, including
certain banks, whether acting in their individual or fiduciary capacities;
certain insurance companies; federally registered investment companies; business
development companies (as defined under the Investment Company Act of 1940); tax
exempt organizations (as defined in the Investment Advisers Act of 1940); tax
exempt organizations (as defined in Section 501(c) (3) of the Internal Revenue
Code) with total assets in excess of $5,000,000; entities in which all the
equity owners are accredited investors and certain affiliates of the Company.

A partnership subscriber, which satisfies the requirements set forth in clauses
(a) through (f) above, shall satisfy the suitability standards if it is an
accredited investor by reason of clause (iii) above, or if all of its partners
are accredited investors. A corporate subscriber, which satisfies the
requirements set forth in clauses (a) through (f) above, shall satisfy the
investor suitability standards if it is an accredited investor by reason of
clause (iii) above, or if all of its shareholders are accredited investors.
Corporate subscribers must have net worth of at least three (3) times the amount
of their investment in the Securities.

 

3



--------------------------------------------------------------------------------

The suitability standards referred to above represent minimum suitability
requirements for prospective purchasers and the satisfaction of such standards
by a prospective purchaser does not necessarily mean that the Securities is a
suitable investment for such purchaser. The Company may, in circumstances it
deems appropriate, modify such requirements. The Company may also reject
subscriptions for whatever reason, in its sole discretion, it deems appropriate.

7. Understanding of Nature of Securities. Purchaser understands that:

(a) The Securities issuable there under have not been registered under the 1933
Act or any State securities laws and are being issued and sold in reliance upon
certain of the exemptions contained in the 1933 Act and under applicable State
securities laws;

(b) The Securities are “restricted securities” as that term is defined in Rule
144 promulgated under the 1933 Act;

(c) The Securities cannot be sold or transferred without registration under the
1933 Act and applicable state securities laws, or unless the Company receives an
opinion of counsel reasonable acceptable to it (as to both counsel and the
opinion) that such registration is not necessary;

(d) The Securities, and any certificates issued in replacement therefore, shall
bear the following legend, in addition to any legend required by law or
otherwise;

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended. The securities represented by this
certificate have been taken by the registered owner for investment, and without
a view to resale or distribution thereof, and may not be transferred or disposed
of without an opinion of counsel satisfactory to the issuer that such transfer
or disposition does not violate the Securities Act of 1933, as amended, or the
rules and regulations thereunder.”

(e) Only the Company can register the Securities under the 1933 Act and
applicable State securities laws;

(f) Other than as set forth below, no representations have been made to
Purchaser that the Company will register the Securities under the 1933 Act or
any applicable State securities laws, or with respect to compliance with any
exemption therefrom; and

(g) The Company may, from time to time, make stop transfer notations in its
transfer records to ensure compliance with the 1933 Act.

 

4



--------------------------------------------------------------------------------

8. Warranties and Representation of the Company. The Company represents and
warrants to Purchaser as follows:

(a) Organization and Standing of the Company. The Company is a duly organized
and validly existing corporation in good standing under the laws of the State of
Delaware with adequate power and authority to conduct the business in which it
is now engaged and has the corporate power and authority to enter into this
Agreement, and is in good standing in such other states of jurisdictions as is
necessary to enable it to carry on its business.

(b) Corporate Power and Authority. The execution and delivery of this Agreement
and the transaction contemplated hereby has been duly authorized by the
Company’s Board of Directors. No other corporate proceeding on the part of the
Company is necessary to authorize this Agreement or the consummation of the
transaction contemplated hereby. When duly executed and delivered by the parties
hereto, this Agreement will constitute a valid and legally binding obligation of
the Company enforceable against the Company in accordance with its terms.

(c) Securities. All the Securities have been duly authorized and, upon issuance
and sale pursuant to the terms of this Agreement, will have been validly issued
fully paid and non-assessable and will be free and clear of all liens, claims
and encumbrances.

9. Notices. All notices, requests, consents or other communications required or
permitted hereunder shall be in writing and shall be hand delivered or mailed
first class postage prepaid, registered or certified mail, to the following
address:

In the case of the Company:

John Hill

Chief Executive Officer

3405 W. Martin Luther King Jr. Blvd, Suite 101

Tampa, FL 33607

In the case of Purchaser, to the address set forth at the end of this Agreement
or to such other addresses as may be specified in accordance herewith from time
to time.

Such notices and other communications shall, for all purposes of this Agreement,
be treated as being effective upon being delivered personally or, if sent by
mail, five days after the same has been deposited in a regularly maintained
receptacle for the deposit of United States mail, addressed as set forth above,
and postage prepaid.

10. Parties in Interest. All the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
successor and permitted assigns of the parties hereto, provided that this
Agreement and the interests herein may not be assigned by either party without
the express written consent of the other party.

 

5



--------------------------------------------------------------------------------

11. Governing Law. The laws of the State of Delaware shall govern the
construction of the terms and of this Agreement.

12. Sections and Other Headings. The section and other headings contained in
this Agreement are for the convenience of reference only, do not constitute part
of this Agreement or otherwise affect any of the provision hereof.

13. Counterpart Signatures. This Agreement may be signed in counterpart and all
counterparts together shall become effective only when the counterpart(s) have
been executed and delivered by and on behalf of the Company and the Purchaser.

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Agreement to be signed by their duly authorized offices.

 

    Comprehensive Care Corporation, Inc.     By:  

/s/ John Hill

      John Hill       Chief Executive Officer     Purchaser     By:  

/s/ Harry Ross

      Harry Ross Address of Purchaser:           Social Security No. or Tax I.D.
No.:    

 

 

6